Ames, J.
The only interest which the plaintiff had in the property described in the receipt was that of an attaching officer. Upon the assumption (which, however, we do not decide) that the receipt signed by the defendants, upon the faith of which it is claimed that the officer had abandoned a valid attachment, estopped the defendants to deny that goods were attached of the kinds described in the receipt, yet, the extent of his responsibility to the attaching creditors was that the property should be forthcoming to be taken on their execution within thirty days *450after the date of their judgment. The lien created by the attachment would expire at the end of that time, unless the property should in the mean time be seized upon such execution. But no execution was delivered to the plaintiff, or to any other officer, or was issued, till after the expiration of that time. Whatever lien was created by the attachment was therefore dissolved, and the liability of the plaintiff to the attaching creditors had come to an end. Parker v. Warren, 2 Allen, 187. Blake v. Kimball, 106 Mass. 115. Howard v. Smith, 12 Pick. 202. Baker v. Fuller, 21 Pick. 318. Jameson v. Mason, 12 Vt. 599. Weeks v. Martin, 16 Vt. 237. Considered as a contract of indemnity, the obligation on the defendants did not go beyond the responsibility which the plaintiff incurred in his official character, and from that he was relieved by the expiration of the lien created by the attachment. Judgment for the defendants.